Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and remarks of 10/01/2021 overcomes the claim objections and claim rejections under 35 USC 112 of the Non-Final Rejection of 07/08/2021.  Accordingly, the corresponding objections of claims 7 and 9 and the corresponding rejections of claim 6 are withdrawn.
Further, Applicant has amended independent claims 1 and 20 to include the previously indicated allowable subject matter of now canceled claim 5, thereby overcoming the 35 USC 102 rejections of the Non-Final Rejection of 07/08/2021.  Accordingly, the corresponding rejections of claims 1-4, 7-12 and 20-25 as being anticipated by Ly et al. are withdrawn.
Claims 1-4 and 6-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ANDREW L TANK/Primary Examiner, Art Unit 2179